Exhibit 10.2

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is effective as of November 21, 2014 by
and among INDIGO-ENERGY, INC., a Nevada corporation (“Buyer”), Rajinder Brar, as
the majority stockholder of Seller (as defined in Recital A below) (“Seller’s
Principal Stockholder”), and ________________________, as Escrow Agent (“Escrow
Agent”).

 

RECITALS

 

A. Pursuant to an Agreement and Plan of Merger, effective as of September 2,
2014, as amended effective as of November 20, 2014 (the “Merger Agreement”), by
and among Buyer, HDIMAX, INC, a Delaware corporation (“Seller”), and HDIMAX
ACQUISITION CORPORATION, a Nevada corporation (“Acquisition Corp.”), Acquisition
Corp. will be merged with and into Seller.

 

B. Pursuant to the Merger Agreement, Buyer and Seller have agreed that Buyer
will cause to be deposited with Escrow Agent two percent (2%) of the aggregate
shares of Buyer Common Stock to be issued pursuant to Section 1.2(a) of the
Merger Agreement to Seller’s Principal Stockholder (the “Indemnification Escrow
Shares”) as security for all eventual Indemnifiable Claims under Section 8.2 of
the Merger Agreement, which shares will be placed and maintained in an escrow
account (the “Escrow Account”) to be administered by Escrow Agent in accordance
with this Agreement.

 

C. Buyer and Seller desire to arrange for such escrow and appoint Escrow Agent
as escrow agent in accordance with the terms of this Agreement.

 

AGREEMENT

 

In consideration of the covenants and agreements contained in this Agreement,
the parties agree as follows:

 

1. Interpretation and Definitions. This Agreement is being executed and
delivered pursuant to Sections 1.3(h) and 8.1 of the Merger Agreement and is the
Escrow Agreement referred to therein. The terms and conditions of the Merger
Agreement are hereby incorporated by reference into this Agreement but only for
such purposes as the context of this Agreement may require. Capitalized terms
not otherwise defined in this Agreement will have the meanings assigned to them
in the Merger Agreement.

 

2. Appointment of Escrow Agent. Escrow Agent hereby is appointed to act as
escrow agent in accordance with the terms of this Agreement, and Escrow Agent
hereby accepts such appointment. Escrow Agent will have all the rights, powers,
duties and obligations provided in this Agreement.

 

3. Seller’s Principal Stockholder. In accordance with the provisions of the
Merger Agreement, Seller’s Principal Stockholder is serving as agent and
attorney-in-fact of Seller and the Stockholders of Seller for all actions and
decisions under this Agreement, and any action taken, or instruction or
authorization given, by Seller’s Principal Stockholder may be relied on by Buyer
and Escrow Agent. Seller’s Principal Stockholder represents and warrants to
Escrow Agent that Seller’s Principal Stockholder has the irrevocable right,
power and authority to (i) enter into and perform this Agreement and bind all of
the Stockholders of Seller to its terms, (ii) give and receive directions and
notices under this Agreement and (iii) make all determinations that may be
required or that Seller’s Principal Stockholder deems appropriate under this
Agreement.

 



1

 

 

4. Establishment and Adjustment of Escrow Fund.

 

(a)  As soon as practicable after the Effective Time, Buyer will cause to be
delivered to Escrow Agent a certificate or certificates representing the
Indemnification Escrow Shares. Such certificates will be registered in the name
of Escrow Agent as nominee for the Stockholders of Seller and will be deposited
with Escrow Agent, such total deposit, together with all dividends or other
distributions with respect to the Indemnification Escrow Shares (if any) and any
interest thereon (the “Escrow Amount”) to constitute an escrow fund (the “Escrow
Fund”) to be governed by the terms set forth in this Agreement and at the
Stockholders of Seller’s cost and expense, except as otherwise may be provided
in this Agreement. Each Stockholder of Seller will be deemed to own beneficially
the number of shares set forth opposite such Stockholder of Seller’s name on
Schedule A attached hereto, including for the receipt of dividends and
distributions in accordance with Section 7 hereof, determination of voting
rights in accordance with Section 8 hereof and for the purposes of distribution
of the Indemnification Escrow Shares upon termination of this Agreement. The
Stockholders of Seller will not have the right to substitute other property for
the Indemnification Escrow Shares. Escrow Agent will hold and safeguard the
Escrow Fund during the term of this Agreement, will treat such fund as a trust
fund in accordance with the terms of this Agreement and not as the property of
the Indemnified Parties and will hold and dispose of the Escrow Fund only in
accordance with the terms hereof.

 

(b)   (c) No fractional shares will be retained in or released from the Escrow
Fund pursuant to this Agreement. In connection with any release of Escrow Shares
from the Escrow Fund, Escrow Agent will “round down” in order to avoid retaining
any fractional share in the Escrow Account and in order to avoid releasing any
fractional share from the Escrow Account. When shares are “rounded down,” no
cash-in-lieu payments need to be made.

 

5. Purpose of Escrow Fund. The purposes of the Escrow Account will be, and the
Escrow Fund will be applied to pay, all Losses incurred by or imposed on Buyer
with respect to the matters set forth in Section 8.2 of the Merger Agreement.

 

6. Escrow Fund Not Exclusive Remedy. The availability of the Escrow Fund to pay
Losses under Section 8.2 of the Merger Agreement will not limit in any way or
restrict any other remedy available to Buyer under the Merger Agreement or
applicable Law for the payment of or in respect of Losses arising from any
inaccuracy in or breach of Seller’s representations and warranties contained in
Section 2.2 of the Merger Agreement; provided, however, that, if Buyer is
seeking only money damages with respect to such Losses, Buyer first will proceed
against the Escrow Fund until the Escrow Fund is exhausted before exercising
other remedies. With respect to all other Losses for which Buyer is entitled to
indemnification under Section 8.2 of the Merger Agreement, the Escrow Fund will
be Buyer’s sole and exclusive remedy.

 



2

 

 

7. Splits, Distributions; Dividends. All shares of Buyer Common Stock or other
equity securities issued or distributed by Buyer (including shares issued upon a
stock split) (“New Shares”) in respect of shares of Buyer Common Stock that have
not been released from the Escrow Fund pursuant to this Agreement will be
deposited with the Escrow Agent and added to the Escrow Fund and become a part
of the Escrow Fund. Cash dividends on shares of Buyer Common Stock held in the
Escrow Fund will be added to the Escrow Fund and will not be distributed to the
Stockholders of Seller until this Agreement terminates. New shares and cash will
be allocated among the Stockholders of Seller pro rata in accordance with the
percentages indicated on Schedule A attached hereto.

 

8. Voting Rights. Each Stockholder of Seller will have voting rights with
respect to the shares of Buyer Common Stock beneficially owned by such
Stockholder of Seller that have not been released from the Escrow Fund pursuant
to this Agreement (and with respect to all voting securities added to the Escrow
Fund in respect of such shares of Buyer Common Stock).

 

9. Assertion and Settlement of Claims.

 

(a)   Subject to the terms and conditions of Section 8.2 of the Merger
Agreement, from time to time during the term of this Agreement, Buyer may assert
any claim (each, a “Claim”) for payment of Losses under Section 8.2 of the
Merger Agreement and may demand satisfaction of such Claim from the Escrow
Account. To assert a Claim, Buyer will deliver a written notice to Seller’s
Principal Stockholder and Escrow Agent stating the amount of the Claim if such
amount is ascertainable (a “Liquidated Claim”), the basis of such Claim in
general terms and the date on which such notice is being sent (such notice, a
“Certificate of Claim”). If Buyer cannot ascertain the amount of any such Claim
(an “Unliquidated Claim”), then, to assert such Claim, Buyer will deliver to
each of Seller’s Principal Stockholder and Escrow Agent a written notice stating
Buyer’s then estimate of the anticipated maximum amount of such Claim, the basis
of such Claim in general terms and the date on which such notice is being sent
(such notice, a “Notice of Expected Claim”). The date on which such Certificate
of Claim or Notice of Expected Claim is received by Seller’s Principal
Stockholder and Escrow Agent is referred to herein as the “Notice Date”.

 

(b)   Escrow Agent, without concerning itself with Buyer’s explanation of the
basis for any Liquidated Claim, may deliver to Buyer out of the Escrow Fund, as
promptly as practicable, the portion of the Escrow Amount in the Escrow Fund
equal to such Liquidated Claim:

 

(1) upon receipt by Escrow Agent of a written instruction executed by Seller’s
Principal Stockholder and Buyer;

 

(2) thirty (30) days after the Notice Date of a Liquidated Claim delivered by
Buyer pursuant to this Section 9, provided that Escrow Agent shall not have
received from Seller’s Principal Stockholder a written objection to the
disbursement (an “Objection”); or

 

(3) upon receipt of a final and unappealable order or ruling from a court or an
arbitrator, as the case may be, ordering or instructing Escrow Agent to do so.

 



3

 

 

Any objection by Seller’s Principal Stockholder will include a statement in
reasonable detail of Seller’s Principal Stockholder’s basis for the Objection,
and Seller’s Principal Stockholder will deliver a copy of any objection to
Buyer. If Seller’s Principal Stockholder delivers to Escrow Agent and Buyer an
Objection before such Liquidated Claim is satisfied from the Escrow Account,
then such Liquidated Claim will remain pending to the extent an Objection has
been received by Escrow Agent until resolved as provided herein (a “Disputed
Liquidated Claim”). If, after receiving an Objection from Seller’s Principal
Stockholder, Escrow Agent receives (1) the written consent of Seller’s Principal
Stockholder to the disbursement by Escrow Agent of the amount of such Disputed
Liquidated Claim, or (2) a written agreement executed by Buyer and Seller’s
Principal Stockholder revising the amount of such Disputed Liquidated Claim and
instructing Escrow Agent to disburse to Buyer such revised amount or (3) a final
and unappealable order or ruling from a court or an arbitrator, as the case may
be, obliging Seller to pay any amount specified therein (including attorneys’
fees payable by Seller), then Escrow Agent will be authorized to and will
promptly deliver the portion of the Escrow Fund to Buyer in accordance with such
documents.

 

(c)   Upon receipt by Escrow Agent of a written instruction of settlement
executed by both Buyer and Seller’s Principal Stockholder that sets forth an
agreement or settlement of an Unliquidated Claim, Escrow Agent will be
authorized to and will promptly deliver to Buyer out of the Escrow Fund, as
promptly as practicable, the portion of the Escrow Amount in the Escrow Fund
equal to such Unliquidated Claim.

 

(d)   Any Unliquidated Claim that is not settled by a joint instruction of Buyer
and Seller’s Principal Stockholder will remain pending until resolved pursuant
to Section 11 hereof. At such time as any Unliquidated Claim becomes fully
liquidated and known, it will be settled in accordance with the procedures for
the settlement of Liquidated Claims set forth in this Section 9.

 

10. Value of Indemnification Escrow Shares. For the purposes of determining the
number of shares of Buyer Common Stock to be delivered to Buyer out of the
Escrow Fund as indemnity pursuant to Section 9 hereof, the shares of Buyer
Common Stock will be valued at their fair market value. For the purposes of this
Section 10, “fair market value” per share will be the average closing price of
the Buyer Common Stock (as quoted on __________) during the ten (10) trading
days ending two (2) business days before the day on which a distribution is to
be made from the Escrow Fund. The Stockholders of Seller will be deemed to
contribute shares from the Escrow Fund in satisfaction of any Claim pursuant to
Section 9 hereof on a pro rata basis in accordance with the percentages
indicated on Schedule A attached hereto.

 

11. Resolution of Claims. For a thirty (30) day period following delivery of any
objection, Buyer and Seller’s Principal Stockholder will attempt to resolve all
differences that they may have with respect to any matter specified in an
Objection. Seller’s Principal Stockholder and Buyer will execute promptly a
joint instruction to Escrow Agent regarding the resolution of all undisputed
matters, and Escrow Agent will, promptly after receiving such instruction,
disburse the indicated number of shares to Buyer. If, at the end of such thirty
(30) day period, Buyer and Seller’s Principal Stockholder have failed to reach
written agreement with respect to all of such matters, then all such matters
with respect to which agreement has not been reached (the “Disputed Matters”)
will be submitted to and settled by binding arbitration, which shall be
administered by the American Arbitration Association.

 



4

 

 

12. Termination. Escrow Agent will hold the Escrow Fund in escrow until the
later of (a) the first anniversary of the Closing Date or (b) five (5) days
after (i) all Liquidated and Unliquidated Claims asserted by Buyer on or before
the date referred to in clause (a) above and not settled by such date (the
“Pending Claims”) have been settled or resolved in accordance with the
provisions of this Agreement, and the full amount of all payments to Buyer
required thereby have been disbursed to Buyer, and (ii) all expenses of
Stockholders of Seller and Pending Claims have been paid (the “Final Settlement
Time”). Immediately after the Final Settlement Time, Escrow Agent will deliver
the remaining portion of the Escrow Fund, if any, to the Stockholders of Seller,
and the Escrow Account will terminate.

 

13. Limitations on Liability of Escrow Agent.

 

(a)   Escrow Agent may act upon any written notice, certificate, instrument,
request, waiver, consent, paper or other document that Escrow Agent in good
faith reasonably believes to be genuine and to have been made, sent, signed,
prescribed or presented by the proper person or persons. Escrow Agent will not
be liable for any action taken or omitted by Escrow Agent in connection with the
performance of Escrow Agent’s duties and obligations under this Agreement,
except for Escrow Agent’s own negligence or willful misconduct in performing
Escrow Agent’s obligations under this Agreement. Escrow Agent will be under no
obligation to institute or defend any action, suit or legal proceeding in
connection with the Escrow Account or this Agreement unless Escrow Agent is
indemnified to Escrow Agent’s satisfaction by the party or parties who desire
that Escrow Agent undertake such action.

 

(b)   Escrow Agent will not be liable for the sufficiency, correctness or
genuineness as to form, manner of execution or validity of any instrument
deposited, nor as to the identity, authority or rights of any person executing
such instrument, except as above provided.

 

(c)   If Escrow Agent during the term of this Agreement receives or becomes
aware of any conflicting demand or claim with respect to the Escrow Fund or any
portion thereof or the rights of any of the parties hereto, or any money
deposited herein or affected hereby, Escrow Agent will have the right to
discontinue all further acts on Escrow Agent’s part until such conflict is
resolved to Escrow Agent’s and the parties’ satisfaction.

 

(d)   Buyer and Seller’s Principal Stockholder jointly and severally agree to
indemnify and hold Escrow Agent and Escrow Agent’s officers, directors,
employees and agents (collectively, the “Indemnified Parties”) harmless from all
loss, cost, damages, expenses, liabilities, judgments and attorneys’ fees
(including, without limitation, allocated costs of in-house counsel) suffered or
incurred by the Indemnified Parties or any of them arising out of or in
connection with this Agreement, except that this indemnity obligation shall not
apply in the event of the gross negligence or willful misconduct of the
Indemnified Parties or any of them. This indemnity shall survive termination of
this Agreement.

 

14. Release of Escrow Agent. The retention and distribution of the Escrow Fund
in accordance with the terms and provisions of this Agreement will fully and
completely release Escrow Agent from all obligations or liabilities assumed
under this Agreement with respect to the Escrow Fund.

 



5

 

 

15. Compensation of Escrow Agent. Escrow Agent will be entitled to compensation
pursuant to the schedule of fees attached hereto as Schedule B and to
reimbursement of fees, costs and expenses, including reasonable attorneys’ fees,
suffered or incurred by Escrow Agent in connection with the performance of
Escrow Agent’s duties and obligations under this Agreement. Buyer and Seller’s
Principal Stockholder (on behalf of the Stockholders of Seller) each will pay
one-half of such compensation, fees, costs and expenses (the “Escrow Expenses”)
and will promptly, upon demand by Escrow Agent, pay or reimburse Escrow Agent
for all such amounts. Escrow Agent may withhold an amount from the Escrow Fund
equal to one-half of the aggregate Escrow Expenses, representing the Seller’s
portion of such expenses.

 

16. Resignation and Removal of Escrow Agent. Escrow Agent or any successor to
Escrow Agent may resign and be discharged of Escrow Agent’s duties and
obligations under this Agreement (other than obligations of Escrow Agent arising
before the resignation date and not discharged as of that date) by delivering
written notice to Buyer and Seller’s Principal Stockholder specifying the
effective date of such resignation, which date will not be earlier than thirty
(30) days following the receipt by Buyer and Seller’s Principal Stockholder of
the notice of resignation. Such resignation will take effect on the date
specified in the notice of resignation, unless a successor escrow agent has been
appointed in accordance with the provisions of Section 17 hereof and has
accepted such appointment at an earlier date, in which case such resignation
will take effect immediately upon receipt by such successor escrow agent of the
Escrow Fund. Escrow Agent may be removed by the joint action of Buyer and
Seller’s Principal Stockholder, with or without cause, at any time upon thirty
(30) days’ prior written notice to Escrow Agent, which notice may be waived by
Escrow Agent.

 

Notwithstanding any resignation or removal of Escrow Agent pursuant to this
Section 16, Escrow Agent will continue to serve in its capacity as escrow agent
until (i) a successor escrow agent is appointed in accordance with the
provisions of Section 17 hereof and has accepted such appointment, and (ii) the
Escrow Fund has been transferred to and received by such successor escrow agent.
Buyer and Seller’s Principal Stockholder will promptly take the necessary action
to appoint a successor escrow agent in accordance with the provisions of
Section 17 hereof.

 

17. Appointment of Successor Escrow Agent. If at any time Escrow Agent resigns,
is removed or otherwise becomes incapable of acting as escrow agent pursuant to
this Agreement, or if at any time a vacancy occurs in the office of Escrow Agent
for any other cause, then a successor escrow agent will be appointed by Buyer,
which successor escrow agent will be reasonably satisfactory to Seller’s
Principal Stockholder, by a written instrument delivered to the successor escrow
agent. If no successor escrow agent has been appointed at the effective date of
resignation or removal of Escrow Agent or within thirty (30) days after the time
Escrow Agent became incapable of acting or a vacancy occurred in the office of
Escrow Agent, then any party hereto may petition a court of competent
jurisdiction for an appointment of a successor escrow agent, and Escrow Agent
will have the right to refuse to make any payment from the Escrow Fund until a
successor escrow agent is appointed and has accepted such appointment. Upon the
appointment and acceptance of any successor escrow agent hereunder, Escrow Agent
will transfer the Escrow Fund to Escrow Agent’s successor. Upon receipt by the
successor escrow agent of the Escrow Fund, Escrow Agent will be discharged from
any continuing duty or obligation under this Agreement, but such discharge will
not relieve Escrow Agent from any liability incurred before such event, and the
successor escrow agent will be vested with all rights, powers, duties and
obligations of Escrow Agent under this Agreement.

 



6

 

 

18. Miscellaneous.

 

(a) Notices. Any notice or other communication under this Agreement must be
given in writing and either (a) delivered in person, (b) transmitted by
facsimile machine or other telecommunications mechanism; provided that any
notice so given also is mailed as provided in the following clause (c),
(c) mailed by registered, express or certified mail, postage prepaid, return
receipt requested, or (d) delivered by a generally recognized courier or
messenger service that provides written acknowledgement of receipt by addressee,
postage prepaid, as follows:

 



  If to Buyer: INDIGO-ENERGY, INC.                               Attn:   , CEO  
    Fax:                     If to Seller’s Principal Stockholder: Rajinder Brar
                                          Fax:                     If to Escrow
Agent: [NAME OF BANK]                               Attn: Corporate Trust
Department       Fax:      

 

or to such other address or to such other person as any party shall have last
designated by such notice to the other parties. Each such notice or other
communication will be deemed received hereunder (i) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 18, (ii) if given by mail or courier service, three
(3) business days after such communication is dispatched, addressed as
aforesaid, or (iii) if given by any other means, when actually received at such
address.

 

(b) Buyer’s Account. Any portion of the Escrow Fund to be paid to Buyer under
this Agreement will be delivered to Buyer at the address specified in
Section 18(a) hereof.

 

(c) Assignment. The respective rights of Buyer and Seller’s Principal
Stockholder under this Agreement are not assignable.

 

(d) Further Assurances. Each party will from time to time execute and deliver
such additional certificates, agreements and other documents and take such other
actions as are commercially reasonable and necessary to render effective the
transactions contemplated hereby.

 



7

 

 

(e) Sections and Other Headings. Sections or other headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

(f) Integrated Agreement. This Agreement and the exhibits hereto constitute the
entire agreement among the parties hereto, and no agreement, understanding,
restriction, warranty or representation exists among the parties hereto other
than those set forth herein or provided for herein. All exhibits, schedules and
appendices attached to this Agreement are incorporated herein.

 

(g) Amendments; Waivers. All parties must approve any amendment to this
Agreement. Any waiver of any right or remedy requires the consent of the party
waiving it. Every amendment or waiver must be in writing and designated as an
amendment or waiver, as appropriate. No failure by any party to insist on the
strict performance of any provision of this Agreement, or to exercise any right
or remedy, will be deemed a waiver of such performance, right or remedy, or of
any other provision of this Agreement.

 

(h) Counterparts. This Agreement is being signed in several counterparts. Each
of them is an original, and all of them constitute one agreement.

 

(i) Severability. If any provision of this Agreement is held to be unenforceable
for any reason, then it will be adjusted rather than voided, if possible, to
achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement will be deemed valid and enforceable to the
extent possible.

 

(j) Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Nevada (without reference to
its rules as to conflicts of law).

 

(k) Interpretation. If any claim is made by a party relating to any conflict,
omission or ambiguity in the provisions of this Agreement, then no presumption
or burden of proof or persuasion will be implied because this Agreement was
prepared by or at the request of any party or its counsel. The parties hereto
waive any statute or rule of Law to the contrary. Unless the context otherwise
requires: (i) a term has the meaning assigned to it; (ii) ”or” is not exclusive;
(iii) words in the singular include the plural, and words in the plural include
the singular; (iv) “herein,” “hereof” and other words of similar import refer to
this Agreement as a whole and not to any particular Section, subsection,
paragraph, clause or other subdivision; (v) all references to “Section,”
“Schedule” or “Exhibit” refer to the particular Section, Schedule or Exhibit in
or attached to this Agreement; and (vi) “including” and “includes,” when
following any general provision, sentence, clause, statement, term or matter,
will be deemed to be followed by “, but not limited to,” and “, but is not
limited to,” respectively.

 

(l) Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties will be entitled to specific performance of
the terms hereof in addition to any other remedy to which they are entitled at
Law or equity.

 



8

 

 

(m) Facsimile of Other Electronic Transmission. The confirmed facsimile or other
electronic transmission (including email) by each party hereto of a signed copy
of the signature page of this Agreement to the other parties hereto or such
parties’ agents shall constitute the delivery of this Agreement.

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 



9

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed effective as of the first date written above.

 

 



  “Buyer”:               INDIGO-ENERGY, INC.,     a Nevada corporation          
    By: /s/ James C. Walter, Sr.       Name: James C. Walter, Sr.       Title:
Chief Executive Officer               “Seller’s Principal Stockholder”:        
      /s/ Rajinder Brar     Name: Rajinder Brar               “Escrow Agent”:  
            [NAME OF BANK]                         By:           Name:        
Title:    

 



 

 

 

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 

 



10

 

 

SCHEDULE A

 

Stockholder  Indemnification Escrow Shares
Beneficially Owned   Percentage of Total Indemnification Escrow
Shares Beneficially Owned            Rajinder Brar   14,242,424    100% TOTALS 
 14,242,424    100%

 

 



11

 

 

SCHEDULE B

 

Schedule of Fees
for
Escrow Agent Services

 

Escrow Agreement
among
INDIGO-ENERGY, INC.
Rajinder Brar
[Name of Bank/Escrow Agent]

 

 

 

 

 

 



12

 